Gilfillan, C. J.
This case comes within the decision in Spencer v. Haug, 45 Minn. 231, (47 N. W. Rep. 794.) The defendant’s right to a contract from the state depended not on any terms in the prior lease, but on the terms of the statute, (Laws 1889, ch. 22.) The decision in the case referred to was that the rule for computation of time in 1878 G. S. ch. 66, § 82, is intended to be a general rule, not only in matters of practice, but in the construction of statutes. By that rule, where the last day on which any act is to be done falls on Sunday, that day is excluded in the computation, and the act may be done on the following day. That was so in this case.
Order affirmed.